 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DICKSON,                              Case No. 1:17-cv-00294-DAD-BAM (PC)
12                       Plaintiff,                     ORDER REINSTATING BRIEFING ON
                                                        PLAINTIFF’S MOTION TO COMPEL
13           v.
                                                        (ECF No. 70)
14    GOMEZ, et al.,
                                                        TWENTY-ONE (21) DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Christopher Dickson (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

19   against Defendants Gomez, Rios, and Martinez for excessive force and against Defendants

20   Duncan and Esparza for violations of Plaintiff’s due process rights.

21          On May 21, 2021, Plaintiff filed a motion for an order compelling discovery. (ECF No.

22   70.) On May 25, 2021, the Court issued an order directing the parties to meet and confer

23   regarding the discovery dispute, and to file a joint statement following the parties’ conference.

24   The Court stayed further briefing on Plaintiff’s motion to compel. (ECF No. 71.)

25          The parties’ Joint Discovery Report, filed on June 16, 2021, detailed six discovery issues

26   that remain unresolved following the meet and confer phone call. (ECF No. 72.) The joint

27   statement is signed by Plaintiff and counsel for Defendants. (Id.)

28   ///
                                                       1
 1          Having considered the representations of the parties, the Court finds it appropriate to

 2   reinstate briefing on Plaintiff’s motion to compel regarding the remaining six discovery issues

 3   only. Any discovery issues already resolved during the meet and confer process need not be

 4   briefed.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. Within twenty-one (21) days from the date of service of this order, Defendants shall

 7               file an opposition or statement of non-opposition to Plaintiff’s motion to compel

 8               discovery, (ECF No. 70), including copies of the original discovery requests and

 9               responses remaining at issue; and

10          2. Plaintiff shall file his reply, if any, within seven (7) days from the date of filing of

11               Defendants’ response or opposition to the motion to compel.

12
     IT IS SO ORDERED.
13

14      Dated:     June 18, 2021                               /s/ Barbara    A. McAuliffe                _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
